

116 HR 1613 IH: Democracy Dollars Act
U.S. House of Representatives
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1613IN THE HOUSE OF REPRESENTATIVESMarch 7, 2019Ms. Jayapal (for herself and Ms. DelBene) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo direct the Federal Election Commission to carry out a voucher pilot program under which
			 individuals may use vouchers to make small dollar contributions to
			 qualified candidates for election for the office of Representative in, or
			 Delegate or Resident Commissioner to, the Congress, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Democracy Dollars Act. 2.Establishment of pilot program (a)EstablishmentThe Federal Election Commission (hereafter in this Act referred to as the Commission) shall establish a pilot program under which the Commission shall select 3 eligible States to operate a voucher pilot program which is described in section 3 during the program operation period.
 (b)Eligibility of StatesA State is eligible to be selected to operate a voucher pilot program under this Act if, not later than 180 days after the beginning of the program application period, the State submits to the Commission an application containing—
 (1)information and assurances that the State will operate a voucher program which contains the elements described in section 3(a);
 (2)information and assurances that the State will establish fraud prevention mechanisms described in section 3(b);
 (3)information and assurances that the State will establish a commission to oversee and implement the program as described in section 3(c);
 (4)information and assurances that the State will carry out a public information campaign as described in section 3(d);
 (5)information and assurances that the State will submit reports as required under section 4; and (6)such other information and assurances as the Commission may require.
				(c)Selection of participating States
 (1)In generalNot later than 1 year after the beginning of the program application period, the Commission shall select the 3 States which will operate voucher pilot programs under this Act.
 (2)CriteriaIn selecting States for the operation of the voucher pilot programs under this Act, the Commission shall apply such criteria and metrics as the Commission considers appropriate to determine the ability of a State to operate the program successfully, and shall attempt to select States in a variety of geographic regions and with a variety of political party preferences.
 (3)No supermajority required for selectionThe selection of States by the Commission under this subsection shall require the approval of only half of the Members of the Commission.
 (d)Duties of States during program preparation periodDuring the program preparation period, each State selected to operate a voucher pilot program under this Act shall take such actions as may be necessary to ensure that the State will be ready to operate the program during the program operation period, and shall complete such actions not later than 90 days before the beginning of the program operation period.
 (e)TerminationEach voucher pilot program under this Act shall terminate as of the first day after the program operation period.
 (f)Reimbursement of CostsUpon receiving the report submitted by a State under section 4(a) with respect to an election cycle, the Commission shall transmit a payment to the State in an amount equal to the reasonable costs incurred by the State in operating the voucher pilot program under this Act during the cycle.
			3.Voucher program described
			(a)General elements of program
 (1)Elements describedThe elements of a voucher pilot program operated by a State under this Act are as follows: (A)The State shall provide each qualified individual upon the individual’s request with a voucher worth $25 to be known as a My Voice Voucher during the election cycle which will be assigned a routing number and which at the option of the individual will be provided in either paper or electronic form.
 (B)Using the routing number assigned to the My Voice Voucher, the individual may submit the My Voice Voucher in either electronic or paper form to qualified candidates for election for the office of Representative in, or Delegate or Resident Commissioner to, the Congress and allocate such portion of the value of the My Voice Voucher in increments of $5 as the individual may select to any such candidate.
 (C)If the candidate transmits the My Voice Voucher to the Commission, the Commission shall pay the candidate the portion of the value of the My Voice Voucher that the individual allocated to the candidate, which shall be considered a contribution by the individual to the candidate for purposes of the Federal Election Campaign Act of 1971.
 (2)Designation of qualified individualsFor purposes of paragraph (1)(A), a qualified individual with respect to a State means an individual— (A)who is a resident of the State;
 (B)who will be of voting age as of the date of the election for the candidate to whom the individual submits a My Voice Voucher; and
 (C)who is not prohibited under Federal law from making contributions to candidates for election for Federal office.
 (3)Treatment as contribution to candidateFor purposes of the Federal Election Campaign Act of 1971, the submission of a My Voice Voucher to a candidate by an individual shall be treated as a contribution to the candidate by the individual in the amount of the portion of the value of the Voucher that the individual allocated to the candidate.
 (b)Fraud prevention mechanismIn addition to the elements described in subsection (a), a State operating a voucher pilot program under this Act shall permit an individual to revoke a My Voice Voucher not later than 2 days after submitting the My Voice Voucher to a candidate.
 (c)Oversight commissionIn addition to the elements described in subsection (a), a State operating a voucher pilot program under this Act shall establish a commission or designate an existing entity to oversee and implement the program in the State, except that no such commission or entity may be comprised of elected officials.
 (d)Public information campaignIn addition to the elements described in subsection (a), a State operating a voucher pilot program under this Act shall carry out a public information campaign to disseminate awareness of the program among qualified individuals.
			4.Reports
 (a)Preliminary reportNot later than 6 months after the first election cycle of the program operation period, a State which operates a voucher pilot program under this Act shall submit a report to the Commission analyzing the operation and effectiveness of the program during the cycle and including such other information as the Commission may require.
 (b)Final reportNot later than 6 months after the end of the program operation period, the State shall submit a final report to the Commission analyzing the operation and effectiveness of the program and including such other information as the Commission may require.
 (c)Report by CommissionNot later than the end of the first election cycle which begins after the program operation period, the Commission shall submit a report to Congress which summarizes and analyzes the results of the voucher pilot program, and shall include in the report such recommendations as the Commission considers appropriate regarding the expansion of the pilot program to all States and territories, along with such other recommendations and other information as the Commission considers appropriate.
			5.Definitions
 (a)Election cycleIn this Act, the term election cycle means the period beginning on the day after the date of the most recent regularly scheduled general election for Federal office and ending on the date of the next regularly scheduled general election for Federal office.
 (b)Definitions relating to periodsIn this Act, the following definitions apply: (1)Program application periodThe term program application period means the first election cycle which begins after the date of the enactment of this Act.
 (2)Program preparation periodThe term program preparation period means the first election cycle which begins after the program application period. (3)Program operation periodThe term program operation period means the first 2 election cycles which begin after the program preparation period.
				